Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-5, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volkmann et al (EP 3 091 608 A1), hereinafter Volkmann.
	Regarding claim 1, Volkmann (Figures 1A-1C) teaches an antenna device comprising a planar antenna 110; and a metal body 130 arranged a predetermined distance above the planar antenna, wherein the metal body is shifted in a predetermined direction with respect to the planar antenna (abstract, para [0066]).
Regarding claim 2, as applied to claim 1, Volkmann (Figure 1A) teaches that the metal body is a metal plate.
Regarding claim 3, as applied to claim 1, Volkmann (abstract, para [0066]) teaches that the metal body is a parasitic element. 

Regarding claim 5, as applied to claim 1, Volkmann (para [0056]) further teaches a housing or holder configured to maintain the predetermined distance between the planar antenna 110 and the metal body 130.
Regarding claim 9, as applied to claim 1, Volkmann (para [0029]) further teaches a ground plate on which the planar antenna is arranged.
Regarding claim 12, as applied to claim 9, Volkmann (para [0101]) further teaches an insulating base on which the ground plate is arranged.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

4.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Volkmann.
Volkmann teaches the claimed invention except explicitly mention that the planar antenna is an antenna for a satellite.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the dimension of the planar antenna such that it can operate in frequency range as a satellite antenna, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
5.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmann in view of Kaneko (CN 104752814 A).
Regarding claim 13, as applied to claim 12, Volkmann (para [0101]) teaches an insulating base for arranging the antenna device thereon.  
Volkmann does not explicitly mention a recessed portion, and wherein the ground plate is arranged in the recessed portion.
	Kaneko (Figure 6) teaches an antenna device comprising an insulating base 20 for arranging an antenna device thereon.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the insulating base of the Volkmann antenna with a recessed portion, as taught by Kaneko, doing so would protect the antenna from the environment.

It would have been an obvious matter of design choice to configure the depth of the recessed portion is equal to or less than 10 mm or between 2mm and 10 mm, since applicant has not disclosed that the depth of the recessed portion solves any stated problem or is for any particular purpose, and it appears that the reference would perform equally as well with a desired insulating base with a particular recessed depth.

Allowable Subject Matter
6.	Claims 6-8, 10, 11, 16, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Volkmann fails to further teach that the holder comprises at least one rib.
	Claim 7 would have been found allowable for at least the reason for depending on claim 6.
Regarding claim 8, Volkmann fails to further teach that the holder comprises at least one recessed portion, and wherein the metal body comprises a protruding portion corresponding to the recessed portion.
Regarding claim 10, Volkmann fails to further teach a conductive base which is electrically isolated from the ground plate on which the planar antenna is arranged.
	Claims 11 and 19 would have been found allowable for at least the reason for depending on claim 10.

	Claim 17 would have been found allowable for at least the reason for depending on claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845